McMurray, Presiding Judge.
Defendant and three co-defendants were charged with two counts of kidnapping and two counts of aggravated assault. Following a jury trial, defendant was acquitted of the aggravated assault counts. However, she was convicted of the two counts of kidnapping. After sentencing, defendant moved for a new trial. The motion was denied and defendant appealed. Held:
1. In her first enumeration of error, defendant contends the State failed to disprove defendant’s coercion defense beyond a reasonable doubt. We disagree.
“Coercion involves the involuntary performance of a criminal act under fear of threats or menaces involving a direct danger to life or great bodily injury where the danger is abated only by the performance of the criminal act.” Chambers v. State, 154 Ga. App. 620, 624 (269 SE2d 42). See OCGA § 16-3-26.
Viewed in a light favorable to the verdict, the evidence simply demonstrated that defendant did not participate in the criminal venture out of fear of threats or menaces involving a direct danger to her life or bodily injury. Accordingly, we find the evidence was sufficient to enable a rational trier of fact to find beyond a reasonable doubt that defendant was a willing participant in and guilty of the two offenses of kidnapping. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Bradford v. State, 173 Ga. App. 792 (2) (328 SE2d 409).
2. In view of the evidence of concert of action of defendant and *682her co-defendants, the trial court did not err in charging the jury upon the law of conspiracy. Simpkins v. State, 149 Ga. App. 763, 768 (3) (256 SE2d 63).
Decided February 5, 1986.
Philip C. Smith, for appellant.
Rafe Banks III, District Attorney, Wallace W. Rogers, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Carley and Pope, JJ., concur.